Exhibit 10.1

 

 

SHARE REPURCHASE AGREEMENT

dated as of

November 11, 2014

between

ING Groep, N.V.

and

Voya Financial, Inc.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page      

Article 1

SALE AND REPURCHASE

     1.1  

Repurchase

     1      1.2  

Closing

     1      1.3  

Closing Conditions

     2       

Article 2

REPRESENTATIONS AND WARRANTIES OF ING GROUP

     2.1   Existence      3      2.2   Power and Authority      3      2.3  
Authorization      3      2.4   No Conflicts      3      2.5  

Title

      

Article 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     3.1   Existence      3      3.2   Power and Authority      3      3.3  
Authorization      4      3.4   No Conflicts      4      3.5   Sufficient Funds
     4       

Article 4

MISCELLANEOUS

     4.1   Termination      4      4.2   Further Assurances      4      4.3  
Fees and Expenses      4      4.4   Survival      5      4.5   Amendments and
Waivers      5      4.6   Assignment; Binding Agreement      5      4.7   No
Third Party Beneficiaries      5      4.8   Entire Agreement      5      4.9  
Severability      5      4.10   Counterparts      6      4.11   GOVERNING LAW   
  6      4.12   CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL      6      4.13   Notices      6      4.14   Interpretation      7   

 

i



--------------------------------------------------------------------------------

SHARE REPURCHASE AGREEMENT

This Share Repurchase Agreement, dated as of November 11, 2014 (this
“Agreement”), is made between ING Groep N.V., a public limited liability company
formed under the laws of the Netherlands (“ING Group”) and Voya Financial, Inc.,
a Delaware corporation (the “Company”).

WHEREAS, on November 11, 2014, the Company received notice from ING Group that
ING Group intends to offer and sell shares of common stock of the Company, par
value $0.01 (the “Common Stock”) pursuant to the shelf registration statement
filed by the Company on June 18, 2014 in an underwritten registered offering
(the “Secondary Offering”);

WHEREAS, concurrently with the Secondary Offering, ING Group wishes to sell to
the Company, and the Company wishes to purchase from ING Group, shares of Common
Stock on the terms and subject to the conditions set forth in this Agreement
(the “Repurchase Transaction”); and

WHEREAS, the board of directors of the Company (the “Board”) has formed an
independent committee of the Board (the “Independent Committee”) comprised
solely of independent directors and the Independent Committee has approved the
Repurchase Transaction.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

Article 1

SALE AND REPURCHASE

1.1  Repurchase. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined below), ING Group shall sell and transfer
to the Company, and the Company shall purchase from ING Group, a number of
shares of Common Stock (the “Repurchased Shares”) equal to the lesser of
(i) (a) $175,000,000 divided by (b) the Per Share Purchase Price (defined
below), rounded down to the nearest whole share, or (ii) twenty percent (20%) of
the aggregate number of shares of Common Stock sold by ING Group in the
Repurchase Transaction and the Secondary Offering (without giving effect to a
potential sale by ING Group of additional shares of Common Stock pursuant to a
“green shoe” election). The price for each Repurchased Share will be the per
share price to be paid by the underwriters to the Selling Stockholder in
connection with the Secondary Offering, pursuant to that certain underwriting
agreement (the “Underwriting Agreement”) to be entered into by and between
ING Group and each of the underwriters party thereto (which price ING Group
hereby represents to the Company is net of all underwriting compensation,
discounts, fees and commissions payable by ING Group to the underwriters in
connection with the Secondary Offering) (the “Per Share Purchase Price”).

1.2  Closing. The closing of the Repurchase Transaction (the “Closing”) shall be
held at the offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, NY
10004 at the time specified for the closing in the Underwriting Agreement,
subject to the satisfaction or waiver of the conditions set forth in Section 1.3
below (the date on which the Closing actually occurs is referred to herein as
the “Closing Date”). At the Closing:

 



--------------------------------------------------------------------------------

(a)  ING Group shall deliver or cause to be delivered to the Company all right,
title and interest in and to the Repurchased Shares, free and clear of all
liens, claims, security interests and other encumbrances (collectively,
“Encumbrances”), together with all documentation reasonably necessary to
transfer to the Company such right, title and interest; and

(b)  the Company shall pay to ING Group the aggregate Per Share Purchase Price
for the Repurchased Shares in immediately available funds by wire transfer to an
account in accordance with the instructions provided by ING Group to the Company
no later than two (2) business days prior to the Closing.

1.3  Closing Conditions.

(a)  The obligation of ING Group to sell the Repurchased Shares to the Company
and the obligation of the Company to purchase and pay for the Repurchased Shares
on the Closing Date are subject to the consummation of the Secondary Offering.

(b)  The obligation of the Company to purchase and pay for the Repurchased
Shares on the Closing Date is subject to the satisfaction or waiver of the
following additional conditions:

(i)  each representation and warranty made by ING Group in Article 2 below shall
be true and correct on and as of the Closing Date as though made as of the
Closing Date;

(ii)  the receipt by the Independent Committee of a fairness opinion from
Greenhill & Co., LLC (“Greenhill”), in the form previously reviewed by the
Independent Committee or as otherwise may be acceptable to the Independent
Committee, stating to the effect that, based on and subject to the limitations
and assumptions set forth therein, the Per Share Purchase Price to be paid by
the Company pursuant to this Agreement is fair, from a financial point of view,
to the Company and the stockholders of the Company other than ING Group; and

(iii)  that after giving effect to the Repurchase Transaction (A) the actual,
current value of the assets of the Company will exceed the total amount of the
Company’s total liabilities by an amount greater than the Company’s capital as
defined in the Delaware General Corporation Law; (B) the Company will be able to
pay its liabilities as they become absolute and mature; (C) the Company will not
have an unreasonably small amount of capital for the business in which it is
engaged or intends to engage; and (D) the Company will be able to continue as a
going concern.

(c)  The obligation of ING Group to sell the Repurchased Shares on the Closing
Date is subject to the additional condition that each representation and
warranty made by the Company in Article 3 below shall be true and correct on and
as of the Closing Date as though made as of the Closing Date.

 

2



--------------------------------------------------------------------------------

Article 2

REPRESENTATIONS AND WARRANTIES OF ING GROUP

ING Group hereby makes the following representations and warranties to the
Company:

2.1  Existence. ING Group has been duly formed and is validly existing under the
laws of the Netherlands.

2.2  Power and Authority. ING Group has the full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation of the transaction
contemplated hereby has been duly and validly taken.

2.3  Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of ING Group and constitutes a valid and binding
agreement of ING Group enforceable in accordance with its terms, except to the
extent enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

2.4  No Conflicts. The execution, delivery and performance by ING Group of this
Agreement will not (a) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which ING Group is a party or by which ING Group is bound, (b) result in any
violation of the provisions of the organizational documents of ING Group or
(c) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (a) and (c) above, for any such
conflict, breach, violation or default that would not materially and adversely
affect the sale of the Repurchased Shares and the consummation of any other
transaction herein contemplated.

2.5  Title. As of the date hereof and immediately prior to the delivery of the
Repurchased Shares at the Closing, ING Group is, and will be, the sole legal and
beneficial owner of, and holds, and will hold, good and valid title to the
Repurchased Shares, free and clear of all Encumbrances.

Article 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby makes the following representations and warranties to
ING Group:

3.1  Existence. The Company has been duly organized and is validly existing and
in good standing under the laws of the State of Delaware.

3.2  Power and Authority. The Company has the full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation of the transaction
contemplated hereby has been duly and validly taken.

 

3



--------------------------------------------------------------------------------

3.3  Authorization. This Agreement has been duly authorized, executed and
delivered by or on behalf of the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

3.4  No Conflicts. The execution, delivery and performance by the Company of
this Agreement will not (a) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound, (b) result in any violation of the
provisions of the organizational documents of the Company or any of its
subsidiaries or (c) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (a) and (c) above, for
any such conflict, breach violation or default that would not materially and
adversely affect the purchase of the Repurchased Shares and the consummation of
any other transaction herein contemplated.

3.5  Sufficient Funds. The Company will have, as of the Closing Date, access to
legally available funds sufficient to consummate the Repurchase Transaction.

Article 4

MISCELLANEOUS

4.1  Termination. This Agreement (a) may be terminated prior to the Closing
(i) by mutual written consent of the Company (at the direction of the
Independent Committee) and ING Group or (ii) by either the Company (at the
direction of the Independent Committee) or ING Group on or after 6 p.m. EST on
November 25, 2014 if the Closing shall not have occurred by such date, or
(b) shall terminate without the need for further action by any party hereto if
the Underwriting Agreement has not been entered into, and the Per Share Purchase
Price has not been established, by 6 p.m. EST on November 14, 2014.

4.2  Further Assurances. Each party hereto agrees to execute and deliver, or
cause to be executed and delivered, such agreements, instruments and other
documents, and take such other actions consistent with the terms of this
Agreement, as the other party may reasonably require from time to time in order
to carry out the purposes of this Agreement.

4.3  Fees and Expenses. Promptly following delivery by the Company to ING Group
of a written request for payment (but in no event later than two (2) business
days following delivery thereof), ING Group shall reimburse the Company for the
percentage of any Independent Committee Transaction Expenses equal to the
percentage of shares of Common Stock beneficially owned by ING Group before the
closing of the Secondary Offering and the Repurchase Transaction, in immediately
available funds to an account designated by the Company in such written request.
For purposes of this Agreement, “Independent Committee

 

4



--------------------------------------------------------------------------------

Transaction Expenses” means any reasonable out-of-pocket costs, fees and
expenses incurred by the Independent Committee, including the fees and expenses
of legal and financial advisors to the Independent Committee, in connection with
the transaction contemplated hereby (but, for the avoidance of doubt, not
including any fees that may be payable to the directors serving on the
Independent Committee). If any of the Independent Committee Transaction Expenses
include any flat fees or expenses applicable to multiple repurchase
transactions, including the transaction contemplated hereby, the fees or
expenses applicable to the transaction contemplated hereby shall be equal to the
amount of such total flat fees or expenses divided by the total number of such
repurchase transactions, which for purposes of the transaction contemplated
hereby shall be assumed to be three. An appropriate true-up adjustment, and
related payment to the Company by ING Group, or repayment by the Company to
ING Group, as the case may be, will be made following the completion of all
repurchase transactions if the total number of such repurchase transactions is
other than three. For the avoidance of doubt, the completion of all repurchase
transactions shall be deemed to have occurred when ING Group’s ownership
interest in the Company is less than 20%.

4.4  Survival. All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
thereby.

4.5  Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only by written agreement executed by
the parties hereto.

4.6  Assignment; Binding Agreement. This Agreement and the rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto, and neither party may assign any of its rights or delegate
any of its obligations hereunder without the express written consent of the
other party.

4.7  No Third Party Beneficiaries. Nothing in this Agreement shall convey any
rights upon any person or entity which is not a party or a successor or
permitted assignee of a party to this Agreement.

4.8  Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties with respect to the subject matter of this Agreement, and
supersedes all prior representations, agreements and understandings, written or
oral, with respect to the subject matter hereof.

4.9  Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law. To the extent that any such
provision is so held to be invalid, illegal or unenforceable, the parties shall
in good faith use commercially reasonable efforts to find and effect an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

 

5



--------------------------------------------------------------------------------

4.10  Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original (including signatures delivered via
facsimile or electronic mail) with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto may deliver this
Agreement by facsimile or by electronic mail and each party shall be permitted
to rely on the signatures so transmitted to the same extent and effect as if
they were original signatures.

4.11  GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

4.12  CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL. Each
party to this Agreement hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts located in the State of New York for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated thereby; provided, that such consent to
jurisdiction is solely for the purpose referred to in this Section 4.12 and
shall not be deemed to be a general submission to the jurisdiction of said
courts or in the State of New York other than for such purpose. Each of the
parties hereby agrees not to commence any such action, suit or proceeding other
than before one of the above-named courts. EACH PARTY TO THIS AGREEMENT HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

4.13  Notices.

(a)  Unless otherwise provided in this Agreement, all notices and other
communications provided for hereunder shall be dated and in writing and shall be
deemed to have been given (i) when delivered, if delivered personally, sent by
confirmed telecopy or sent by registered or certified mail, return receipt
requested, postage prepaid, provided that such delivery is completed during
normal business hours of the recipient, failing which such notice shall be
deemed to have been given on the next business day, (ii) on the next business
day if sent by overnight courier and delivered on such business day within
ordinary business hours and, if not, the next business day following delivery;
and (iii) when received, if received during normal business hours and, if not,
the next business day after receipt, if delivered by means other than those
specified above. Such notices shall be delivered to the address set forth below,
or to such other address as a party shall have furnished to the other party in
accordance with this Section.

If to ING Group, to:

ING Groep N.V.

Bijlmerplein 888

1102 MG Amsterdam Zuidoost

The Netherlands

Attention: General Counsel

Fax: +31 (0) 20 576 0950

 

6



--------------------------------------------------------------------------------

If to the Company:

Voya Financial, Inc.

230 Park Avenue

New York NY 10169

Attention: Executive Vice President and Chief Legal Officer

e-mail: bridget.healy@voya.com

Fax: 212 309 6581

4.14  Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

In witness whereof, the parties have caused this Share Repurchase Agreement to
be executed and delivered as of the date first above written.

 

ING GROEP N.V. By:   /s/ C. BLOKBERGEN   Name: C. Blokbergen   Title: Head of
Corporate Legal Department By:   /s/ DIEDERIK SILLEVIS SMITT   Name: Diederik
Sillevis Smitt   Title: Authorized Representative VOYA FINANCIAL, INC. By:   /s/
ALAIN M. KARAOGLAN   Name: Alain M. Karaoglan   Title: Executive Vice President
and Chief Operating Officer By:   /s/ EWOUT L. STEENBERGEN   Name: Ewout L.
Steenbergen   Title: Executive Vice President and Chief Financial Officer

[Signature Page to Share Repurchase Agreement]